

115 HR 2993 IH: Guantanamo Recidivism Reduction Act of 2017
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2993IN THE HOUSE OF REPRESENTATIVESJune 21, 2017Mrs. Walorski introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to make available to Congress certain information relating to
			 individuals formerly detained at United States Naval Station, Guantanamo
			 Bay, Cuba, and for other purposes.
	
 1.Short titleThis Act may be cited as the Guantanamo Recidivism Reduction Act of 2017. 2.Availability of information relating to activities of individuals formerly detained at United States Naval Station, Guantanamo Bay, Cuba (a)Annual briefingsThe Secretary of Defense shall provide to the following congressional committees annual briefings on the current activities and locations of covered individuals who the Secretary determines have engaged in acts of terrorism or support for terrorism after their transfer or release from detention at United States Naval Station, Guantanamo Bay, Cuba:
 (1)The Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
 (2)The Committee on Armed Services and the Committee on Foreign Relations of the Senate. (b)Availability of agreements relating to former detaineesThe Secretary of State shall—
 (1)maintain written records containing the exact terms of any bilateral agreement between the United States and a country to which a covered individual is transferred or released relating to such transfer or release; and
 (2)make such records available to Congress not later than 90 days after the conclusion of any such agreement.
 (c)Covered individual definedIn this section, the term covered individual means an individual who— (1)is not a member or former member of the Armed Forces;
 (2)on or after September 11, 2011, was detained by or otherwise under the effective control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba; and
 (3)was transferred or released from such detention. 